DECISION
The application of the above-named defendant for a review of the sentence of Seven years with 88 days jail time credit for Attempted Grand Larceny, imposed on November 7, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
The last three years of the sentence be suspended and during that time the defendant be placed under the supervision and control of the State Board of Pardons subject to all of its rules and regulations.
Although the presumption is that the sentencing judge was correct in his determination, and he may have been in this case, nevertheless it has been made to appear to this Court that the interests of justice, the individual, the crime, and the sentencing goals kept in mind, will be just as well served by making possible an earlier release of the defendant, with a desirable period of time remaining for supervision. In reaching this conclusion we have taken into account that while defendant has a prior conviction for burning property with intent to defraud the insurer, the conviction was in 1943, about 27 years ago, and since that time defendant has no reported criminal record other than driving a car while his license was suspended. Additionally, defendant is 64 years old and is and has been in poor general health.
This decision is now made despite our announced remarks at the hearing that defendant’s application was to be continued until the June, 1970, hearings of this Court, and is done to make defendant eligible for parole consideration in May, 1970.
We thank Larry D. Herman, Esq., of the Montana Defender Project for his assistance to the Court and to the defendant.
SENTENCE REVIEW DIVISION
Philip C. Duncan, Chairman; Paul G. Hatfield, Jack D. Shanstrom.